Reference to the opinion of the Court of Appeals will disclose the fact that it deals with no specific questions of error, states no propositions of law; the sum and substance of the opinion is that there is no error in the record. Under the rule heretofore observed by this court in cases of this kind — i. e., applications for certiorari to the Court of Appeals — the application in this case presents nothing that can be reviewed in this court. Simpson v. State, 214 Ala. 176,106 So. 898; Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420,71 So. 91.
Writ denied.
All the Justices concur, except BOULDIN, J., not sitting.
                              On Rehearing.